Citation Nr: 9908715	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  98-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an injury of the left 
deltoid muscle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served on active duty from June 11, 1976 to 
July 29, 1976 and from July 17, 1977 to September 21, 1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1997 rating decision of the Salt Lake City, 
Utah, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant testified at a hearing at the RO before a 
member of the Board in October 1998.

In addition to the issue currently on appeal, the issue of 
entitlement to service connection for the residuals of dental 
trauma was also developed for appellate adjudication.  The 
appellant withdrew this issue from consideration in October 
1998.  The appellant has also claimed service connection for 
the residuals of an injury of the left index finger, and his 
VA Form 9 dated in January 1998 and/or his October 1998 
hearing testimony can be construed as expressing disagreement 
with the December 1997 RO rating decision which denied 
service connection for residuals of an injury to the left 
index finger.  However, the RO failed to issue a statement of 
the case or supplemental statement of the case as to this 
issue.  Thus, the Board finds that this issue must be 
remanded to the RO for further development.  Manlincon v. 
West, No. 97-1467 (U.S. Vet. App. Mar. 12, 1999); Buckley v. 
West, 12 Vet. App. (1998).  This issue will be addressed 
further in the REMAND appended to the end of this decision.



FINDING OF FACT

There has been no establishment of an etiologic nexus between 
any currently demonstrated deltoid muscle disorder and 
service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim regarding service connection for a deltoid muscle 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning this issue 
is whether or not the appellant has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must fail and there is no duty on the VA to assist him in the 
development of his claim because such additional development 
would be futile.  Id.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well-grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

The appellant contends that he sustained an injury of his 
left deltoid muscle when he was given inoculation injections 
followed by calisthenics in the form of push-ups during 
service.  He stated that this occurred during his first 
period of service, in 1976.  Review of the service medical 
records shows no complaint or manifestation of a left deltoid 
injury.  The records do show that in June 1976, the appellant 
was treated for complaints of pain in the left forearm when 
he attempted to exercise.  He was evaluated and it was 
learned that he had sustained an injury of the left arm one 
year prior to enlistment when he went through a glass window.  
A retained foreign body in the left hand, that had existed 
prior to service, was found.  A medical Board recommended the 
appellant's discharge on the basis that the appellant had not 
met the minimum standards for enlistment.  Medical records 
from the appellant's second period of service do not show 
complaints of a left deltoid muscle disorder.  

Reports of VA outpatient treatment, dated from February 1996 
to April 1997 have been included in the record.  In July 
1996, the appellant was seen in the emergency room of a VA 
facility with complaints of chronic low back pain and 
shoulder muscle spasms.  The pertinent impression was of 
muscle spasm in both shoulders.  No mention was made of 
service.  

Electromyographic (EMG) testing was conducted in December 
1996.  At that time, it was reported that the appellant had 
been involved in a motor vehicle accident in August 1995.  
(Additional records show that the appellant was involved in 
as many as four such accidents in 1995 and 1996.)  Testing 
showed minimal changes in the deltoid in the form of 
increased rate of fire in the second recruited potentials.  
The impression was of an essentially normal study, but for 
the increased rate of fires previously noted.  This symptom 
has not been related to the appellant's period of service.  

For his claim to be well grounded, the appellant would have to 
submit competent medical evidence of causality between 
incidents of service and the disability for which he is 
claiming service connection.  Grivois v. Brown, 6 Vet. App. 
136 (1994).  The appellant has not submitted such evidence.  
While he has given sworn testimony, at his hearing before a 
member of the Board in October 1998, to the effect that he 
believes that there is a relationship between service and his 
claimed disability, it is noted that he is a layman, and, as 
such, is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Although at his October 1998 hearing the 
veteran testfied that Dr. Baer told him his shoulder problem 
was due to the air gun injection in service, an outpatient 
treatment record of January 1997 containing Dr. Baer's written 
statement concerning the etiology of the veteran's muscle pain 
makes no reference to service or to any incident in service.  
Under these circumstances, the claim is not plausible and must 
be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of his claim.  
There is no indication of record that there is evidence 
pertinent to this case that has not yet been obtained.  



ORDER

The claim for service connection for the residuals of an 
injury of the left deltoid muscle is denied.  


REMAND

As noted in the Introduction above, by rating decision dated 
December 1997, the RO denied the appellant's claim for 
service connection for residuals of an injury to the left 
index finger.  Thereafter, the appellant expressed 
disagreement with that denial.  Thus, the appellant has 
initiated the appellate process; however, no statement of the 
case (SOC) has been issued as to this issue.  Therefore, the 
Board finds that the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, No. 
97-1467 (U.S. Vet. App. Mar. 12,1999); Buckley v. West, 12 
Vet. App. (1998).

Thus, this case is REMANDED to the RO for the following:

1.  The RO should issue a statement of 
the case to the appellant and his 
representative concerning the issue of 
service connection for residuals of 
injury to the left index finger.  This 
document should include reasons and bases 
for the holding.  Thereafter, the 
appellant and his representative shall be 
afforded the appropriate period of time 
within which to respond.  If a 
substantive appeal is received, then this 
case should be returned to the Board for 
appellative review.  38 U.S.C.A. § 7105.  

2.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


